UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-09869 Franklin Floating Rate Master Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code:_ 650 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 1/31/17 Item 1. Reports to Stockholders. FRANKLIN FLOATING RATE MASTER SERIES Your Fund’s Expenses As a Fund shareholder, you can incur two types of costs: (1) transaction costs, including sales charges (loads) on Fund purchases and redemptions; and (2) ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The table below shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The table below provides information about actual account values and actual expenses in the columns under the heading “Actual.” In these columns the Fund’s actual return, which includes the effect of Fund expenses, is used to calculate the “Ending Account Value.” You can estimate the expenses you paid during the period by following these steps ( of course, your account value and expenses will differ from those in this illustration ): Divide your account value by $1,000 ( if your account had an $8,600 value, then $8,600 ÷ $1,000 8.6 ). Then multiply the result by the number in the row for your class of shares under the headings “Actual” and “Expenses Paid During Period” ( if Actual Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50 ). In this illustration, the actual expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Under the heading “Hypothetical” in the table, information is provided about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. This information may not be used to estimate the actual ending account balance or expenses you paid for the period, but it can help you compare ongoing costs of investing in the Fund with those of other funds. To do so, compare this 5% hypothetical example for the class of shares you hold with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transactional costs. Therefore, information under the heading “Hypothetical” is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transactional costs were included, your total costs would have been higher. Actual Hypothetical (actual return after expenses) (5% annual return before expenses) Fund-Level Fund-Level Expenses Expenses Net Beginning Ending Paid During Ending Paid During Annualized Account Account Period Account Period Expense Value 8/1/16 Value 1/31/17 8/1/16–1/31/17 Value 1/31/17 8/1/16–1/31/17 Ratio 2 $ 1,000 $ 1,050.60 $ 2.74 $ 1,022.53 $ 2.70 0.53 % 1. Expenses are equal to the annualized expense ratio for the six-month period as indicated above–in the far right column–multiplied by the simple average account value over the period indicated, and then multiplied by 184/365 to reflect the one-half year period. 2. Reflects expenses after fee waivers and expense reimbursements. Semiannual Report 1 FRANKLIN FLOATING RATE MASTER TRUST Shareholder Information Proxy Voting Policies and Procedures The Fund’s investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Fund’s complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Fund’s proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commission’s website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Consolidated Statement of Investments The Trust, on behalf of the Fund, files a complete consolidated statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commission’s website at sec.gov. The filed form may also be viewed and copied at the Commission’s Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. 2 Semiannual Report FRANKLIN FLOATING RATE MASTER TRUST Financial Highlights Franklin Floating Rate Master Series Six Months Ended January 31, 2017 Year Ended July 31, (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 8.47 $ 8.65 $ 8.92 $ 8.93 $ 8.76 $ 8.88 Income from investment operations a : Net investment income. 0.185 0.419 0.391 0.299 0.347 0.414 Net realized and unrealized gains (losses) 0.252 (0.184 ) (0.270 ) (0.010 ) 0.169 (0.122 ) Total from investment operations 0.437 0.235 0.121 0.289 0.516 0.292 Less distributions from net investment income . (0.187 ) (0.415 ) (0.391 ) (0.299 ) (0.346 ) (0.412 ) Net asset value, end of period $ 8.72 $ 8.47 $ 8.65 $ 8.92 $ 8.93 $ 8.76 Total return b 5.06 % 3.07 % 1.30 % 3.28 % 5.94 % 3.44 % Ratios to average net assets c Expenses before waiver and payments by affiliates 0.56 % 0.55 % 0.77 % 0.92 % 0.96 % 0.97 % Expenses net of waiver and payments by affiliates d 0.53 % 0.53 % 0.67 % 0.80 % 0.80 % 0.80 % Net investment income 4.25 % 5.03 % 4.43 % 3.36 % 3.77 % 4.78 % Supplemental data Net assets, end of period (000’s) $ 1,770,778 $ 1,363,955 $ 1,959,681 $ 2,260,151 $ 1,420,061 $ 642,804 Portfolio turnover rate 30.67 % 28.94 % 62.43 % 70.55 % 61.33 % 69.54 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund’s shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Total return is not annualized for periods less than one year. c Ratios are annualized for periods less than one year, except for non-recurring expenses, if any. d Benefit of expense reduction rounds to less than 0.01%. The accompanying notes are an integral part of these financial statements. | Semiannual Report 3 FRANKLIN FLOATING RATE MASTER TRUST Statement of Investments, January 31, 2017 (unaudited) Franklin Floating Rate Master Series % of Net Country Shares/Units Value Assets Common Stocks and Other Equity Interests (Cost $5,526,953) Coal & Consumable Fuels a,b Warrior Met Coal LLC, A United States 2,894 $ 868,200 0.05 Principal Amount* c,d Senior Floating Rate Interests Aerospace & Defense e Avolon TLB Borrower I, Term Loan B-1, 5.00%, 7/20/20 United States $ 7,000,000 6,977,110 0.39 Delos Finance S.A.R.L. (ILFC), New Loan, 3.248%, 10/06/23 Luxembourg 14,149,514 14,271,851 0.81 Digitalglobe Inc., Term Loan B, 3.528%, 1/15/24 United States 2,540,471 2,558,996 0.14 Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States 3,923,628 3,854,964 0.22 Term B Loans, 4.50%, 4/09/20 United States 9,519,731 9,468,163 0.54 Leidos (Abacus Innovations Corp.), B Term Loan, 3.528%, 8/16/23 United States 1,591,381 1,601,327 0.09 38,732,411 2.19 Agricultural Products Allflex Holdings III Inc., Second Lien Initial Term Loan, 8.00%, 7/16/21 United States 750,336 751,273 0.04 Air Freight & Logistics XPO Logistics Inc., Refinancing Term Loans, 4.25%, 10/29/21 United States 5,083,186 5,130,841 0.29 Airlines e Air Canada, Term Loan, 3.755%, 10/06/23 Canada 13,405,860 13,576,784 0.77 American Airlines Inc., 2015 Term Loans, 3.276%, 6/27/20 United States 2,122,935 2,136,645 0.12 Class B Term Loans, 3.276%, 4/28/23 United States 7,302,214 7,353,330 0.41 Class B Term Loans, 3.267%, 12/14/23 United States 16,098,633 16,211,323 0.92 Flying Fortress Inc. (ILFC), New Loan, 3.248%, 10/30/22 United States 9,864,955 9,943,875 0.56 49,221,957 2.78 Apparel Retail e Ascena Retail Group Inc., Tranche B Term Loan, 5.313%, 8/21/22 United States 38,046,311 34,824,283 1.97 The Men’s Wearhouse Inc., Tranche B Term Loan, 4.50%, 6/18/21 United States 2,523,180 2,493,742 0.14 37,318,025 2.11 Auto Parts & Equipment TI Group Automotive Systems LLC, Initial US Term Loan, 3.526%, 6/24/22 United States 20,187,748 20,339,156 1.15 4 Semiannual Report FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets c,d Senior Floating Rate Interests (continued) Broadcasting Gray Television Inc., Term Loan B, 3.959%, 6/13/21 United States $ 12,669,050 $ 12,752,197 0.72 e Marshall Broadcasting Group Inc., Term Loan A, 4.75%, 6/28/18 . United States 304,392 304,392 0.02 e Mission Broadcasting Inc., Term B Loans, 5.75%, 1/17/24 United States 560,101 563,692 0.03 e Nexstar Broadcasting Group Inc., Term B Loans, 6.00%, 1/17/24 . United States 6,079,029 6,147,418 0.35 e Nexstar Broadcasting Inc., Term Loan A, 4.75%, 1/17/22 United States 1,743,874 1,759,307 0.10 Radio One Inc., Term Loan B, 5.28%, 12/31/18 United States 20,192,500 20,394,425 1.15 Sinclair Television Group Inc., Term Loan B-2, 3.03%, 1/31/24 United States 1,475,411 1,482,043 0.08 e WXXA -TV LLC, Term Loan A, 4.75%, 1/17/22. United States 147,153 147,152 0.01 43,550,626 2.46 Cable & Satellite Charter Communications Operating LLC (CCO Safari), Term A-1 Loan, 2.53%, 5/18/21 United States 13,877,197 13,877,197 0.78 CSC Holdings Inc. (Cablevision), 2016 Extended Term Loans, 3.767%, 10/11/24 United States 13,239,598 13,407,158 0.76 e Mediacom LLC/US, Tranche K Term Loan, 5.25%, 2/15/24 United States 1,812,000 1,823,325 0.10 UPC Financing Partnership, Facility AN, 3.767%, 8/30/24 Netherlands 6,074,543 6,103,829 0.35 Virgin Media Bristol LLC, I Facility, 3.517%, 1/31/25 United States 15,350,758 15,465,888 0.87 50,677,397 2.86 Casinos & Gaming Aristocrat Technologies Inc., Term B-1 Loans, 3.78%, 10/20/21 United States 3,622,047 3,665,059 0.21 Boyd Gaming Corp., Term A Loan, 2.516%, 9/15/21 United States 2,405,275 2,405,275 0.14 Scientific Games International Inc., Term B-1 Loan, 6.00%, 10/18/20 United States 11,815,001 11,944,966 0.67 18,015,300 1.02 Coal & Consumable Fuels Bowie Resource Holdings LLC, First Lien Initial Term Loan, 6.75%, 8/14/20 United States 15,293,837 13,879,157 0.78 Second Lien Initial Term Loan, 11.75%, 2/16/21. United States 2,232,389 1,971,943 0.11 Foresight Energy LLC, Term Loans, 6.50%, 8/23/20. United States 19,237,066 19,213,019 1.09 Westmoreland Coal Co., Term Loan, 7.50%, 12/16/20 United States 3,729,087 3,346,856 0.19 38,410,975 2.17 Commodity Chemicals Cyanco Intermediate Corp., Initial Term Loan, 5.50%, 5/01/20 United States 28,220,097 28,290,648 1.60 Communications Equipment Ciena Corp., 2016 Term Loans, 4.277% - 6.00%, 4/25/21 United States 1,268,283 1,271,454 0.07 Term Loan, 3.777% - 5.50%, 7/15/19 United States 9,593,031 9,617,014 0.55 CommScope Inc., Tranche 5 Term Loans, 3.278%, 12/29/22 United States 9,489,823 9,600,541 0.54 20,489,009 1.16 Construction & Engineering Ventia Pty. Ltd., Refinancing Term B Loans, 5.00%, 5/21/22 Australia 1,930,521 1,964,305 0.11 Data Processing & Outsourced Services e Global Payments Inc., Delayed Draw Term Loan (A-2), 2.973%, 10/31/21 United States 17,064,320 17,106,981 0.97 MoneyGram International Inc., Term Loan, 4.25%, 3/27/20. United States 15,129,534 15,138,990 0.85 32,245,971 1.82 Semiannual Report 5 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets c,d Senior Floating Rate Interests (continued) Diversified Chemicals The Chemours Co. LLC, Tranche B Term Loan, 3.78%, 5/12/22 United States $ 21,487,408 $ 21,493,983 1.21 Ineos U.S. Finance LLC, 2018 Dollar Term Loans, 3.75%, 5/04/18. United States 11,960,208 11,994,594 0.68 OCI Beaumont LLC, Term B-3 Loan, 8.025%, 8/20/19 United States 10,229,306 10,433,892 0.59 43,922,469 2.48 Diversified Metals & Mining e FMG America Finance Inc. (Fortescue Metals Group), Loans, 3.75%, 6/30/19 Australia 25,883,516 26,066,849 1.47 Diversified Real Estate Activities Realogy Group LLC, Term Loan A, 2.766%, 10/23/20 United States 4,015,779 4,025,818 0.23 Electric Utilities e Alinta Energy Finance Pty. Ltd., Delayed Draw Term Commitments, 6.375%, 8/13/18 Australia 2,956,326 2,976,036 0.17 Term B Loans, 6.375%, 8/13/19 Australia 44,484,328 44,780,905 2.53 EFS Cogen Holdings I LLC (Linden), Term B Advance, 4.50%, 6/28/23 United States 2,474,108 2,502,560 0.14 50,259,501 2.84 Electronic Equipment & Instruments Zebra Technologies Corp., Second Amendment Refinancing Term Loan, 3.446%, 10/27/21 United States 931,481 940,713 0.05 Forest Products Appvion Inc., Term Loan, 7.75%, 6/28/19 United States 11,238,804 10,953,147 0.62 Caraustar Industries Inc., Term Loan B, 8.00%, 5/01/19 United States 12,646,409 12,915,146 0.73 Term Loan C, 8.00%, 5/01/19 United States 21,240,826 21,692,193 1.22 45,560,486 2.57 General Merchandise Stores Dollar Tree Inc., Term A-1 Loans, 2.50%, 7/06/20 United States 4,929,401 4,929,401 0.28 Health Care Distributors Team Health Inc., New Tranche B Term Loan, 3.776%, 11/23/22 United States 5,459,151 5,468,535 0.31 Health Care Equipment Carestream Health Inc., Second Lien Loan, 9.50%, 12/07/19 United States 8,756,162 7,223,834 0.41 Term Loan, 5.00%, 6/07/19 United States 3,528,937 3,396,602 0.19 Mallinckrodt International Finance SA, Initial Term B Loan, 3.498%, 3/19/21 Luxembourg 8,128,333 8,115,636 0.46 18,736,072 1.06 Health Care Facilities e Community Health Systems Inc., 2018 Term F Loans, 4.028% - 4.185%, 12/31/18 United States 49,900,192 49,321,500 2.78 e HCA Inc., Tranche A-5 Term Loan, 4.25%, 6/10/20 United States 9,899,259 9,899,259 0.56 59,220,759 3.34 Health Care Services DaVita Healthcare Partners Inc., Tranche A Term Loan, 2.526%, 6/24/19 United States 6,386,170 6,422,092 0.36 Envision Healthcare Corp. (Emergency Medical), Initial Term Loans, 4.00%, 12/01/23 United States 5,204,509 5,259,266 0.30 11,681,358 0.66 6 Semiannual Report FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets c,d Senior Floating Rate Interests (continued) Hotels, Resorts & Cruise Lines Hilton Worldwide Finance LLC, Series B-2 Term Loans, 3.084%, 10/25/23 United States $ 4,000,000 $ 4,045,936 0.23 Household Products Spectrum Brands Inc., Term Loans, 3.313% - 3.509%, 6/23/22 United States 4,658,095 4,717,616 0.27 Independent Power Producers & Energy Traders Calpine Construction Finance Co. LP, Term B-1 Loan, 3.02%, 5/03/20 United States 14,375,368 14,408,316 0.81 Calpine Corp., Term Loan (B5), 3.75%, 1/15/24 United States 9,244,506 9,296,507 0.52 e Lightstone Holdco LLC, Term Loan B, 6.50%, 1/30/24 United States 4,656,522 4,721,275 0.27 Term Loan C, 6.50%, 1/30/24 United States 443,478 449,645 0.03 NRG Energy Inc., Term Loans, 3.02%, 6/30/23 United States 28,811,989 29,040,094 1.64 57,915,837 3.27 Industrial Machinery Harsco Corp., Initial Term Loan, 6.00%, 11/02/23 United States 1,583,290 1,614,955 0.09 Navistar Inc., Tranche B Term Loans, 6.50%, 8/07/20 United States 22,840,560 23,168,893 1.31 Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 Australia 20,730,260 16,325,080 0.92 41,108,928 2.32 Integrated Telecommunication Services e Consolidated Communications Inc., Term Loan B-2, 5.75%, 10/05/23 United States 2,060,159 2,078,185 0.12 Global Tel*Link Corp., Second Lien Term Loan, 9.00%, 11/20/20 United States 2,374,143 2,317,757 0.13 Term Loan, 5.00%, 5/23/20 United States 3,596,419 3,590,424 0.20 e Zayo Group LLC, 2017 Incremental Refinancing B-1 Term Facility, 4.75%, 1/19/21 United States 45,000,000 45,309,375 2.56 53,295,741 3.01 Internet Software & Services e BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States 21,520,949 21,495,726 1.21 Rackspace Hosting Inc., 2016 Refinancing Term B Loan, 3.50%, 11/03/23 United States 2,638,816 2,670,358 0.15 24,166,084 1.36 IT Consulting & Other Services Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/29/19 United States 26,643,258 25,930,551 1.46 Leisure Facilities 24 Hour Fitness Worldwide Inc., Term Loan, 4.75%, 5/28/21 United States 12,726,132 12,535,240 0.71 Fitness International LLC, Term B Loan, 6.00%, 7/01/20 United States 18,901,335 19,140,551 1.08 31,675,791 1.79 Marine Navios Maritime Partners LP, Initial Term Loan, 5.25%, 6/27/18 Marshall Islands 20,064,973 20,014,810 1.13 Semiannual Report 7 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets c,d Senior Floating Rate Interests (continued) Metal & Glass Containers Mauser U.S. Corp. LLC, Second Lien Initial Term Loan, 8.75%, 7/31/22 United States $ 9,037,800 $ 9,082,989 0.51 e Owens-Brockway Glass Container Inc., First Lien Term Loan, 3.75%, 4/22/20 United States 4,580,806 4,561,718 0.26 13,644,707 0.77 Movies & Entertainment AMC Entertainment Holdings Inc., 2016 Incremental Term Loan Commitments, 3.526%, 12/15/23 United States 1,626,341 1,643,282 0.09 Cinemark USA Inc., Amended Term Loan Facility, 3.09%, 5/08/22. United States 591,635 599,154 0.04 e Lions Gate Entertainment Corp., Term A Loan, 3.266%, 12/08/21 . United States 20,673,120 20,753,126 1.17 Live Nation Entertainment Inc., Term B-2 Loans, 3.313%, 10/31/23 United States 3,326,444 3,357,629 0.19 Regal Cinemas Corp., Term Loan, 3.278%, 4/01/22. United States 7,579,056 7,652,815 0.43 34,006,006 1.92 Office Services & Supplies e Xerox Business Services LLC, Term Loan A, 5.00%, 12/07/21 United States 4,000,000 3,971,360 0.22 Oil & Gas Equipment & Services e McDermott Finance LLC, Term Loan, 8.484%, 4/16/19 United States 5,595,737 5,683,171 0.32 Oil & Gas Exploration & Production e Fieldwood Energy LLC, Loans, 3.875%, 10/01/18 United States 37,319,428 36,083,222 2.04 f,g Samson Investment Co., Second Lien Tranche I Term Loan, 6.75%, 9/25/18 United States 9,960,000 2,863,500 0.16 UTEX Industries Inc., First Lien Initial Term Loan, 5.00%, 5/21/21 . United States 20,633,829 19,526,473 1.10 58,473,195 3.30 Oil & Gas Storage & Transportation e Energy Transfer Equity LP, Term Loan, 5.50%, 2/21/24 United States 3,011,141 2,996,236 0.17 International Seaways Inc., Initial Term Loan, 5.75%, 8/05/19 United States 7,824,879 7,707,506 0.44 OSG Bulk Ships Inc., Initial Term Loan, 5.25%, 8/05/19 United States 8,918,069 8,762,002 0.49 Strike LLC, Term Loan B, 9.291%, 11/10/22 United States 2,400,000 2,406,000 0.14 21,871,744 1.24 Packaged Foods & Meats CSM Bakery Supplies LLC, Second Lien Term Loan, 8.76%, 7/03/21. United States 4,646,846 3,531,603 0.20 Term Loans, 5.00%, 7/03/20 United States 1,536,577 1,417,973 0.08 JBS USA LLC, e Incremental Term Loan, 3.75%, 9/18/20 United States 4,273,313 4,281,219 0.24 Initial Term Loan, 3.75%, 5/25/18 United States 3,460,932 3,473,911 0.20 Term Loan B, 5.25%, 10/30/22. United States 9,726,662 9,736,486 0.55 e Pinnacle Foods Finance LLC, New Term Facility, 5.00%, 2/03/24 . United States 1,271,371 1,270,570 0.07 23,711,762 1.34 Personal Products e FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States 30,748,066 30,081,848 1.70 8 Semiannual Report F R A N K L I N F L O A T I N G R A T E MA S T E R T R U S T S T A T E M E N T OF IN V E S T M E N T S (U N A U D I T E D ) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets c,d Senior Floating Rate Interests (continued) Pharmaceuticals Endo Luxembourg Finance Co. I S.A.R.L. and Endo LLC, 2014 Term A Loans, 3.313%, 2/28/19 United States $ $ 2015 Incremental Term B Loans, 3.813%, 9/25/22 United States e Grifols Worldwide Operations USA Inc., Term Loan B, 5.25%, 1/31/25 United States Horizon Pharma Inc., Incremental Term B-1 Loan, 5.50%, 5/07/21 United States RPI Finance Trust, Term A-2 Term Loan, 3.248%, 10/14/20 United States Valeant Pharmaceuticals International Inc., e Series A-3 Tranche A Term Loan, 4.52%, 10/20/18 United States Series C-2 Tranche B Term Loan, 5.27%, 12/11/19 United States Series D-2 Tranche B Term Loan, 5.02%, 2/13/19 United States Restaurants KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC (Yum Brands), Term B Loans, 3.518%, 6/16/23 United States Semiconductor Equipment MKS Instruments Inc., Tranche B-2 Term Loans, 3.528%, 5/01/23. United States Semiconductors MACOM Technology Solutions Holdings Inc., Initial Term Loan, 4.517%, 5/07/21 United States NXP BV/NXP Funding LLC, Tranche F Loan, 3.24%, 12/07/20 United States ON Semiconductor Corp., 2016 Replacement Term Loans, 4.028%, 3/31/23 United States Specialized Consumer Services e Avis Budget Car Rental LLC, Extended Tranche B Term Loan, 3.50%, 3/15/22 United States Sabre GLBL Inc., Incremental Term A Loan, 3.278%, 7/18/21. United States Specialty Chemicals Axalta Coating Systems U.S. Holdings Inc., Term B-1 Dollar Loans, 3.498%, 2/01/23 United States Oxbow Carbon LLC, Second Lien Initial Term Loan, 8.00%, 1/17/20 United States Solenis International LP and Solenis Holdings 3 LLC, Second Lien Term Loan, 7.75%, 7/31/22 United States Specialty Stores 99 Cents Only Stores, Tranche B-2 Loan, 4.50%, 1/11/19 United States BJs Wholesale Club Inc., Second Lien 2013 (Nov) Replacement Loans, 8.50%, 3/26/20 United States Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States e PetSmart Inc., Tranche B-2 Loans, 4.00%, 3/11/22 United States Semiannual Report 9 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets c,d Senior Floating Rate Interests (continued) Technology Distributors Dell International LLC, Term A-1 Loan, 2.78%, 12/31/18 United States $ 5,071,829 $ 5,075,394 0.28 e Term A-3 Loan, 2.78%, 12/31/18 United States 35,317,997 35,388,633 2.00 40,464,027 2.28 Technology Hardware, Storage & Peripherals Western Digital Corp., Term A Loan, 2.776%, 4/29/21. United States 691,071 700,142 0.04 Term Loan B-1, 4.526%, 4/29/23 United States 3,338,525 3,382,343 0.19 4,082,485 0.23 Tires & Rubber The Goodyear Tire & Rubber Co., Second Lien Loans, 3.77%, 4/30/19 United States 3,574,334 3,612,758 0.20 Trucking The Hertz Corp., Tranche B-1 Term Loan, 3.528%, 6/30/23 United States 14,954,210 15,006,789 0.85 e Pilot Travel Centers LLC, Term Loan B, 4.75%, 5/25/23 United States 6,000,000 6,000,000 0.34 21,006,789 1.19 Total Senior Floating Rate Interests (Cost $1,441,447,373) 1,433,620,662 80.96 Asset-Backed Securities Other Diversified Financial Services h Apidos CDO, 2013-14A, C2, 144A, 4.85%, 4/15/25 United States 1,110,000 1,116,216 0.06 c,h Atrium IX, 9A, C, 144A, FRN, 4.187%, 2/28/24 United States 1,200,000 1,201,680 0.07 c,h Ballyrock CLO LLC, 2014-1A, B, 144A, FRN, 4.23%, 10/20/26 United States 2,100,000 2,101,176 0.12 c,h Bluemountain CLO Ltd., 2012-2A, AR, 144A, FRN, 2.304%, 11/20/28 United States 10,790,000 10,803,595 0.61 c,h Bristol Park CLO Ltd., 2016-1A, A, 144A, FRN, 2.314%, 4/15/29 United States 22,000,000 21,998,460 1.24 c,h Carlyle Global Market Strategies CLO Ltd., 2014-2A, A, 144A, FRN, 2.376%, 5/15/25 United States 3,200,000 3,214,144 0.18 i 2014-2A, AR, 144A, FRN, 2.275%, 5/15/25 United States 3,200,000 3,200,000 0.18 2014-4A, C, 144A, FRN, 4.173%, 10/15/26 United States 2,600,000 2,604,420 0.15 c,h Cent CLO LP, 2013-17A, B, 144A, FRN, 4.039%, 1/30/25 United States 800,000 802,176 0.04 2014-22A, A1R, 144A, FRN, 2.291%, 11/07/26 United States 7,510,000 7,526,484 0.42 2014-22A, BR, 144A, FRN, 3.831%, 11/07/26 United States 3,200,000 3,190,928 0.18 10 Semiannual Report F R A N K L I N F L O A T I N G R A T E MA S T E R T R U S T S T A T E M E N T OF IN V E S T M E N T S (U N A U D I T E D ) Franklin Floating Rate Master Series (continued) Principal % of Net Country Amount* Value Assets Asset-Backed Securities (continued) Other Diversified Financial Services (continued) c,h Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 2.473%, 7/15/26 United States $ $ 2014-1A, C, 144A, FRN, 4.023%, 7/15/26 United States h Emerson Park CLO Ltd., 2013-1A, C2, 144A, 5.64%, 7/15/25 United States h Flatiron CLO Ltd., 2014-1A, A1, 144A, 2.403%, 7/17/26 United States h Highbridge Loan Management Ltd., 2013-2A, B2, 144A, 5.80%, 10/20/24 United States c,h LCM XXI LP, 21A, A, 144A, FRN, 2.58%, 4/20/28 United States c,h Limerock CLO III LLC, 2014-3A, B, 144A, FRN, 4.23%, 10/20/26 . United States c,h Madison Park Funding Ltd., 2016-21A, A1, 144A, FRN, 2.568%, 7/25/29 United States c,h Magnetite XIV Ltd., 2015-14A, A, 144A, FRN, 2.414%, 7/18/28 United States c,h Octagon Investment Partners 24 Ltd., 2015-1A, A1, 144A, FRN, 2.361%, 5/21/27 United States c,h Octagon Investment Partners XIX Ltd., 2014-1A, A, 144A, FRN, 2.543%, 4/15/26 United States c,h Octagon Investment Partners XVII Ltd., 2013-1A, A1, 144A, FRN, 2.368%, 10/25/25 United States c,h Voya CLO Ltd., 2015-1A, A1, 144A, FRN, 2.504%, 4/18/27 United States c,h Ziggurat CLO I Ltd., 2014-1A, C, 144A, FRN, 4.123%, 10/17/26 United States Total Asset-Backed Securities (Cost $131,181,557) Total Investments before Short Term Investments (Cost $1,578,155,883) Short Term Investments U.S. Government and Agency Securities (Cost $31,522,060) j U.S. Treasury Bill, 6/22/17 United States Repurchase Agreements (Cost $344,906,810) k Joint Repurchase Agreement, 0.522%, 2/01/17 (Maturity Value $344,911,809) BNP Paribas Securities Corp. (Maturity Value $141,572,501) Deutsche Bank Securities Inc. (Maturity Value $26,375,406) HSBC Securities (USA) Inc. (Maturity Value $141,572,501) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $35,391,401) Collateralized by U.S. Government Agency Securities, 0.75% - 2.375%, 3/08/17 - 1/05/22; and U.S. Treasury Note, 0.75% - 3.50%, 12/15/17 - 9/30/20 (valued at $351,901,368) United States Total Investments (Cost $1,954,584,753) Other Assets, less Liabilities . ) ) Net Assets $ Semiannual Report 11 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 8 regarding restricted securities. c The coupon rate shown represents the rate at period end. d See Note 1(e) regarding senior floating rate interests. e A portion or all of the security purchased on a delayed delivery basis. See Note 1(c). f See Note 7 regarding defaulted securities. g At January 31, 2017, pursuant to the Funds policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. h Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At January 31, 2017, the aggregate value of these securities was $131,320,672, representing 7.4% of net assets. i Security purchased on a when-issued basis. See Note 1(c). j The security was issued on a discount basis with no stated coupon rate. k See Note 1(b) regarding joint repurchase agreement. 12 Semiannual Report FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) At January 31, 2017, the Fund had the following credit default swap contracts outstanding. See Note 1(d). Credit Default Swap Contracts Unamortized Periodic Counter- Upfront Payment party/ Notional Expiration Payments Unrealized Unrealized Description Rate Exchange Amount Date (Receipts) Appreciation Depreciation Value Rating Centrally Cleared Swap Contracts Contracts to Buy Protection Traded Index CDX.NA.HY.26 5.00 % ICE $ 4,300,000 6/20/21 $(307,807) $– $(24,763) $ (332,570 ) See Note 10 regarding other derivative information. See Abbreviations on page 25. The accompanying notes are an integral part of these financial statements. | Semiannual Report 13 FRANKLIN FLOATING RATE MASTER TRUST Financial Statements Statement of Assets and Liabilities January 31, 2017 (unaudited) Franklin Floating Rate Master Series Assets: Investments in securities: Cost - Unaffiliated issuers $ 1,609,677,943 Cost - Repurchase agreements 344,906,810 Total cost of investments $ 1,954,584,753 Value - Unaffiliated issuers $ 1,597,344,880 Value - Repurchase agreements 344,906,810 Total value of investments 1,942,251,690 Cash. 28,131,199 Receivables: Investment securities sold 669,163 Interest 7,845,742 Due from brokers 120,917 Variation margin 3,843 Other assets 32 Total assets 1,979,022,586 Liabilities: Payables: Investment securities purchased 201,715,569 Management fees 735,652 Distributions to shareholders 5,376,212 Unrealized depreciation on unfunded loan commitments (Note 9) 47,930 Accrued expenses and other liabilities. 369,063 Total liabilities 208,244,426 Net assets, at value $ 1,770,778,160 Net assets consist of: Paid-in capital $ 1,962,096,916 Undistributed net investment income 716,254 Net unrealized appreciation (depreciation) (12,405,756 ) Accumulated net realized gain (loss) (179,629,254 ) Net assets, at value $ 1,770,778,160 Net asset value and maximum offering price per share ($1,770,778,160÷203,093,336 shares outstanding) $ 8.72 14 Semiannual Report | The accompanying notes are an integral part of these financial statements. FRANKLIN FLOATING RATE MASTER TRUST FINANCIAL STATEMENTS Statement of Operations for the six months ended January 31, 2017 (unaudited) Franklin Floating Rate Master Series Investment income: Interest $ 36,144,833 Expenses: Management fees (Note 3a) 4,004,703 Custodian fees (Note 4) 5,427 Reports to shareholders 2,742 Registration and filing fees 596 Professional fees 190,325 Trustees’ fees and expenses 36,095 Other 21,125 Total expenses 4,261,013 Expense reductions (Note 4) (4,823 ) Expenses waived/paid by affiliates (Note 3d) (250,915 ) Net expenses 4,005,275 Net investment income. 32,139,558 Realized and unrealized gains (losses): Net realized gain (loss) from: Investments (16,252,881 ) Swap contracts. 28,380 Net realized gain (loss) (16,224,501 ) Net change in unrealized appreciation (depreciation) on: Investments 58,190,412 Swap contracts. (24,763 ) Net change in unrealized appreciation (depreciation) 58,165,649 Net realized and unrealized gain (loss) 41,941,148 Net increase (decrease) in net assets resulting from operations $ 74,080,706 The accompanying notes are an integral part of these financial statements. | Semiannual Report 15 F R A N K L I N F L O A T I N G RA T E MA S T E R T R U S T F I N A N C I A L S T A T E M E N T S Statements of Changes in Net Assets Franklin Floating Rate Master Series Six Months Ended January 31, 2017 Year Ended (unaudited) July 31, 2016 Increase (decrease) in net assets: Operations: Net investment income $ 32,139,558 $ 83,874,897 Net realized gain (loss) (16,224,501 ) (41,087,672 ) Net change in unrealized appreciation (depreciation) 58,165,649 (18,764,386 ) Net increase (decrease) in net assets resulting from operations 74,080,706 24,022,839 Distributions to shareholders from net investment income (32,323,430 ) (83,323,507 ) Capital share transactions (Note 2) 365,065,578 (536,424,977 ) Net increase (decrease) in net assets 406,822,854 (595,725,645 ) Net assets: Beginning of period 1,363,955,306 1,959,680,951 End of period $ 1,770,778,160 $ 1,363,955,306 Undistributed net investment income included in net assets: End of period $ 716,254 $ 900,126 16 Semiannual Report | The accompanying notes are an integral part of these financial statements. FRANKLIN FLOATING RATE MASTER TRUST Notes to Financial Statements (unaudited) Franklin Floating Rate Master Series 1. Organization and Significant Accounting Policies Franklin Floating Rate Master Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of three separate funds and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). Franklin Floating Rate Master Series (Fund) is included in this report. The financial statements of the remaining funds in the Trust are presented separately. The Fund’s shares are exempt from registration under the Securities Act of 1933. The following summarizes the Fund’s significant accounting policies. a. Financial Instrument Valuation The Fund’s investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust’s Board of Trustees (the Board), the Fund’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund’s valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund’s pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Repurchase agreements are valued at cost, which approximates fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Joint Repurchase Agreement The Fund enters into a joint repurchase agreement whereby its uninvested cash balance is deposited into a joint cash account with other funds managed by the investment manager or an affiliate of the investment manager and is used to invest in one or more repurchase agreements. The value and face amount of the joint repurchase agreement are allocated to the funds based Semiannual Report 17 FRANKLIN FLOATING RATE MASTER TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) 1. Organization and Significant Accounting Policies (continued) b. Joint Repurchase Agreement (continued) on their pro-rata interest. A repurchase agreement is accounted for as a loan by the Fund to the seller, collateralized by securities which are delivered to the Fund’s custodian. The fair value, including accrued interest, of the initial collateralization is required to be at least 102% of the dollar amount invested by the funds, with the value of the underlying securities marked to market daily to maintain coverage of at least 100%. Repurchase agreements are subject to the terms of Master Repurchase Agreements (MRAs) with approved counterparties (sellers). The MRAs contain various provisions, including but not limited to events of default and maintenance of collateral for repurchase agreements. In the event of default by either the seller or the Fund, certain MRAs may permit the non-defaulting party to net and close-out all transactions, if any, traded under such agreements. The Fund may sell securities it holds as collateral and apply the proceeds towards the repurchase price and any other amounts owed by the seller to the Fund in the event of default by the seller. This could involve costs or delays in addition to a loss on the securities if their value falls below the repurchase price owed by the seller. The joint repurchase agreement held by the Fund at period end, as indicated in the Statement of Investments, had been entered into on January 31, 2017. c. Securities Purchased on a When-Issued or Delayed Delivery Basis The Fund purchases securities on a when-issued or delayed delivery basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Fund will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. d. Derivative Financial Instruments The Fund invested in derivative financial instruments in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements which expose the Fund to gains or losses in excess of the amounts shown in the Statement of Assets and Liabilities. Realized gain and loss and unrealized appreciation and depreciation on these contracts for the period are included in the Statement of Operations. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. The Fund entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, a basket of issuers or indices, or a tranche of a credit index or basket of issuers or indices. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable in the Statement of Assets and Liabilities. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Upfront payments and receipts are reflected in the Statement of Assets and Liabilities and represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). 18 Semiannual Report FRANKLIN FLOATING RATE MASTER TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) These upfront payments and receipts are amortized over the term of the contract as a realized gain or loss in the Statement of Operations. See Note 10 regarding other derivative information. e. Senior Floating Rate Interests The Fund invests in senior secured corporate loans that pay interest at rates which are periodically reset by reference to a base lending rate plus a spread. These base lending rates are generally the prime rate offered by a designated U.S. bank or the London InterBank Offered Rate (LIBOR). Senior secured corporate loans often require prepayment of principal from excess cash flows or at the discretion of the borrower. As a result, actual maturity may be substantially less than the stated maturity. Senior secured corporate loans in which the Fund invests are generally readily marketable, but may be subject to certain restrictions on resale. f. Income Taxes The Fund is a disregarded entity for U.S. income tax purposes. As such, no provision has been made for income taxes because all income, expenses, gains and losses are allocated to a non-U.S. beneficial owner for inclusion in its individual income tax returns, as applicable. g. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Facility fees are recognized as income over the expected term of the loan. The Fund’s net investment income is allocated to the owner daily and paid monthly. Net capital gains (or losses) realized by the Fund will not be distributed. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with U.S. GAAP. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each Fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the Fund that incurred the expense. h. Accounting Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. i. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Semiannual Report 19 FRANKLIN FLOATING RATE MASTER TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) 2. Shares of Beneficial Interest At January 31, 2017, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares were as follows: Six Months Ended Year Ended January 31, 2017 July 31, 2016 Shares Amount Shares Amount Shares sold 47,650,202 $ 412,976,488 16,210,844 $ 137,334,533 Shares redeemed. (5,595,917 ) (47,910,910 ) (81,856,245 ) (673,759,510 ) Net increase (decrease) 42,054,285 $ 365,065,578 (65,645,401 ) $ (536,424,977 ) 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Fund pays an investment management fee to Advisers based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets 0.530% Up to and including $2.5 billion 0.450% Over $2.5 billion, up to and including $6.5 billion 0.430% Over $6.5 billion, up to and including $11.5 billion 0.400% Over $11.5 billion, up to and including $16.5 billion 0.390% Over $16.5 billion, up to and including $19.0 billion 0.380% Over $19.0 billion, up to and including $21.5 billion 0.370% In excess of $21.5 billion For the period ended January 31, 2017, the annualized effective investment management fee rate was 0.530% of the Fund’s average daily net assets. b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on the Fund’s average daily net assets, and is not an additional expense of the Fund. c. Transfer Agent Fees Investor Services, under terms of an agreement, performs shareholder servicing for the Fund and is not paid by the Fund for the services. 20 Semiannual Report FRANKLIN FLOATING RATE MASTER TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) d. Waiver and Expense Reimbursements Advisers has voluntarily agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Fund so that the expenses (excluding acquired fund fees and expenses) do not exceed 0.53% based on the average net assets of the fund (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations). e. Other Affiliated Transactions At January 31, 2017, Franklin Floating Rate Fund, PLC owned 100% of the Funds outstanding shares. Investment activities of this shareholder could have a material impact on the Fund. f. Interfund Transactions The Fund engaged in purchases and sales of investments with funds or other accounts that have common investment managers (or affiliated investment managers), directors, trustees or officers. During the period ended January 31, 2017, the purchase and sale transactions aggregated $4,221,737 and $0, respectively. 4. Expense Offset Arrangement The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended January 31, 2017, the custodian fees were reduced as noted in the Statement of Operations. 5. Income Taxes At January 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments. $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatment of bond discounts and premiums and wash sales. 6. Investment Transactions Purchases and sales of investments (excluding short term securities) for the period ended January 31, 2017, aggregated $651,821,375 and $420,820,977, respectively. 7. Credit Risk and Defaulted Securities At January 31, 2017, the Fund had 67.37% of its portfolio invested in high yield, senior secured floating rate notes, or other securities rated below investment grade and unrated securities, if any. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. Semiannual Report 21 FRANKLIN FLOATING RATE MASTER TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) 7. Credit Risk and Defaulted Securities (continued) The Fund held a defaulted security and/or other securities for which the income has been deemed uncollectible. At January 31, 2017, the value of this security was $2,863,500, representing 0.2% of the Fund’s net assets. The Fund discontinues accruing income on securities for which income has been deemed uncollectible and provides an estimate for losses on interest receivable. The security has been identified in the accompanying Statement of Investments. 8. Restricted Securities The Fund invests in securities that are restricted under the Securities Act of 1933 (1933 Act) or which are subject to legal, contractual, or other agreed upon restrictions on resale. Restricted securities are often purchased in private placement transactions, and cannot be sold without prior registration unless the sale is pursuant to an exemption under the 1933 Act. Disposal of these securities may require greater effort and expense, and prompt sale at an acceptable price may be difficult. The Fund may have registration rights for restricted securities. The issuer generally incurs all registration costs. At January 31, 2017, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, as follows: Acquisition Shares Issuer Date Cost Value 2,894 Warrior Met Coal LLC, A (Value is 0.0% † of Net Assets) 7/31/14 - 9/19/14 $ 5,526,953 $ 868,200 † Rounds to less than 0.1% of net assets. 9. Unfunded Loan Commitments The Fund enters into certain credit agreements, all or a portion of which may be unfunded. The Fund is obligated to fund these loan commitments at the borrowers’ discretion. Unfunded loan commitments and funded portions of credit agreements are marked to market daily and any unrealized appreciation or depreciation is included in the Statement of Assets and Liabilities and the Statement of Operations. Funded portions of credit agreements are presented in the Statement of Investments. At January 31, 2017, unfunded commitments were as follows: Unfunded Borrower Commitment BMC Software Finance Inc., Initial U.S. Revolving Commitment, 9/10/18 $ 9,593,418 10. Other Derivative Information At January 31, 2017, the Fund’s investments in derivative contracts are reflected in the Statement of Assets and Liabilities as follows: Asset Derivatives Liability Derivatives Derivative Contracts Statement of Statement of Not Accounted for as Assets and Liabilities Assets and Liabilities Hedging Instruments Location Fair Value Location Fair Value Credit contracts Variation margin $ — Variation margin a $ 24,763 a This amount reflects the cumulative appreciation (depreciation) of centrally cleared swap contracts as reported in the Statement of Investments. Only the variation margin receivable/payable at period end is separately reported within the Statement of Assets and Liabilities. Prior variation margin movements were recorded to cash upon receipt or payment. 22 Semiannual Report FRANKLIN FLOATING RATE MASTER TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) For the period ended January 31, 2017, the effect of derivative contracts in the Fund’s Statement of Operations was as follows: Net Change in Unrealized Derivative Contracts Net Realized Appreciation Not Accounted for as Statement of Gain (Loss) for Statement of (Depreciation) Hedging Instruments Operations Locations the Period Operations Locations for the Period Net realized gain (loss) from: Net change in unrealized appreciation (depreciation) on: Credit contracts Swaps contracts $ 28,380 Swap contracts $ (24,763 ) For the period ended January 31, 2017, the average month end fair value of derivatives represented less than 0.01% of average month end net assets. The average month end number of open derivatives contracts for the period rounds to less than 1. See Note 1(d) regarding derivative financial instruments. 11. Shareholder Distributions For the period ended January 31, 2017, the Fund made the following distributions: Payment Date Amount Per Share 08/31/2016 $ 0.036040 09/30/2016 0.032129 10/31/2016 0.032500 11/30/2016 0.028970 12/30/2016 0.029730 01/31/2017 0.027605 Total $ 0.186974 12. Credit Facility The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $2 billion (Global Credit Facility) which matured on February 10, 2017. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Effective February 10, 2017, the Borrowers renewed the Global Credit Facility for a one year term, maturing February 9, 2018, for a total of $2 billion. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.15% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses in the Statement of Operations. During the period ended January 31, 2017, the Fund did not use the Global Credit Facility. Semiannual Report 23 FRANKLIN FLOATING RATE MASTER TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) 13. Fair Value Measurements The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: • Level 1 – quoted prices in active markets for identical financial instruments • Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Coal & Consumable Fuels $ — $ — $ 868,200 $ 868,200 Senior Floating Rate Interests — 1,433,620,662 — 1,433,620,662 Asset-Backed Securities. — 131,320,672 — 131,320,672 Short Term Investments 31,535,346 344,906,810 — 376,442,156 Total Investments in Securities $ 31,535,346 $ 1,909,848,144 $ 868,200 $ 1,942,251,690 Liabilities: Other Financial Instruments: Swap Contracts. $ — $ 24,763 $ — $ 24,763 Unfunded Loan Commitments. — 47,930 — 47,930 Total Other Financial Instruments $ — $ 72,693 $ — $ 72,693 a Includes common stocks and other equity interests. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 14. Investment Company Reporting Modernization In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Fund’s financial statements and related disclosures. 24 Semiannual Report FRANKLIN FLOATING RATE MASTER TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Franklin Floating Rate Master Series (continued) 15. Subsequent Events The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure other than those already disclosed in the financial statements. Abbreviations Counterparty/Exchange Selected Portfolio ICE Intercontinental Exchange CDO Collateralized Debt Obligation CLO Collateralized Loan Obligation FRN Floating Rate Note Semiannual Report 25 FRANKLIN LOWER TIER FLOATING RATE FUND Your Fund’s Expenses As a Fund shareholder, you can incur two types of costs: (1) transaction costs, including sales charges (loads) on Fund purchases and redemptions; and (2) ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The table below shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The table below provides information about actual account values and actual expenses in the columns under the heading “Actual.” In these columns the Fund’s actual return, which includes the effect of Fund expenses, is used to calculate the “Ending Account Value.” You can estimate the expenses you paid during the period by following these steps ( of course, your account value and expenses will differ from those in this illustration ): Divide your account value by $1,000 ( if your account had an $8,600 value, then $8,600 ÷ $1,000 8.6 ). Then multiply the result by the number in the row for your class of shares under the headings “Actual” and “Expenses Paid During Period” ( if Actual Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50 ). In this illustration, the actual expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Under the heading “Hypothetical” in the table, information is provided about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. This information may not be used to estimate the actual ending account balance or expenses you paid for the period, but it can help you compare ongoing costs of investing in the Fund with those of other funds. To do so, compare this 5% hypothetical example for the class of shares you hold with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transactional costs. Therefore, information under the heading “Hypothetical” is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transactional costs were included, your total costs would have been higher. Actual Hypothetical (actual return after expenses) (5% annual return before expenses) Fund-Level Fund-Level Expenses Expenses Net Beginning Ending Paid During Ending Paid During Annualized Account Account Period Account Period Expense Value 8/1/16 Value 1/31/17 8/1/16–1/31/17 Value 1/31/17 8/1/16–1/31/17 Ratio 2 $ 1,000 $ 1,110.50 $ 3.19 $ 1,022.18 $ 3.06 0.60 % 1. Expenses are equal to the annualized expense ratio for the six-month period as indicated above–in the far right column–multiplied by the simple average account value over the period indicated, and then multiplied by 184/365 to reflect the one-half year period. 2. Reflects expenses after fee waivers and expense reimbursements. Semiannual Report 1 FRANKLIN MIDDLE TIER FLOATING RATE FUND Your Fund’s Expenses As a Fund shareholder, you can incur two types of costs: (1) transaction costs, including sales charges (loads) on Fund purchases and redemptions; and (2) ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The table below shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The table below provides information about actual account values and actual expenses in the columns under the heading “Actual.” In these columns the Fund’s actual return, which includes the effect of Fund expenses, is used to calculate the “Ending Account Value.” You can estimate the expenses you paid during the period by following these steps ( of course, your account value and expenses will differ from those in this illustration ): Divide your account value by $1,000 ( if your account had an $8,600 value, then $8,600 ÷ $1,000 8.6 ). Then multiply the result by the number in the row for your class of shares under the headings “Actual” and “Expenses Paid During Period” ( if Actual Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50 ). In this illustration, the actual expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Under the heading “Hypothetical” in the table, information is provided about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. This information may not be used to estimate the actual ending account balance or expenses you paid for the period, but it can help you compare ongoing costs of investing in the Fund with those of other funds. To do so, compare this 5% hypothetical example for the class of shares you hold with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transactional costs. Therefore, information under the heading “Hypothetical” is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transactional costs were included, your total costs would have been higher. Actual Hypothetical (actual return after expenses) (5% annual return before expenses) Fund-Level Fund-Level Expenses Expenses Net Beginning Ending Paid During Ending Paid During Annualized Account Account Period Account Period Expense Value 8/1/16 Value 1/31/17 8/1/16–1/31/17 Value 1/31/17 8/1/16–1/31/17 Ratio 2 $ 1,000 $ 1,070.30 $ 3.13 $ 1,022.18 $ 3.06 0.60 % 1. Expenses are equal to the annualized expense ratio for the six-month period as indicated above–in the far right column–multiplied by the simple average account value over the period indicated, and then multiplied by 184/365 to reflect the one-half year period. 2. Reflects expenses after fee waivers and expense reimbursements. 2 Semiannual Report FRANKLIN FLOATING RATE MASTER TRUST Shareholder Information Proxy Voting Policies and Procedures The Trust’s investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trust’s complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trust’s proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commission’s website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commission’s website at sec.gov. The filed form may also be viewed and copied at the Commission’s Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Semiannual Report 3 FRANKLIN FLOATING RATE MASTER TRUST Financial Highlights Franklin Lower Tier Floating Rate Fund Six Months Ended Period Ended January 31, 2017 July 31, (unaudited) a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 9.99 $ 10.00 Income from investment operations b : Net investment income. 0.525 0.658 Net realized and unrealized gains (losses) 0.567 (0.017 ) Total from investment operations 1.092 0.641 Less distributions from net investment income (0.542 ) (0.651 ) Net asset value, end of period $ 10.54 $ 9.99 Total return c 11.05 % 6.90 % Ratios to average net assets d Expenses before waiver and payments by affiliates. 0.70 % 0.70 % Expenses net of waiver and payments by affiliates e 0.60 % 0.60 % Net investment income 10.12 % 9.47 % Supplemental data Net assets, end of period (000’s) $ 394,147 $ 436,180 Portfolio turnover rate 15.79 % 26.40 % f a For the period November 6, 2015 (commencement of operations) to July 31, 2016. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund’s shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Total return is not annualized for periods less than one year. d Ratios are annualized for periods less than one year, except for non-recurring expenses, if any. e Benefit of expense reduction rounds to less than 0.01%. f Excludes the value of portfolio securities received from purchase in-kind. See Note 3(f). 4 Semiannual Report | The accompanying notes are an integral part of these financial statements. FRANKLIN FLOATING RATE MASTER TRUST Statement of Investments, January 31, 2017 (unaudited) Franklin Lower Tier Floating Rate Fund Principal Country Amount* Value a,b Senior Floating Rate Interests 84.8% Aerospace & Defense 4.1% c Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20. United States $ 16,536,432 $ 16,247,044 Coal & Consumable Fuels 3.6% Foresight Energy LLC, Term Loans, 6.50%, 8/23/20. United States 9,295,507 9,283,888 Westmoreland Coal Co., Term Loan, 7.50%, 12/16/20 United States 5,402,670 4,848,896 14,132,784 Forest Products 10.5% Caraustar Industries Inc., Term Loan B, 8.00%, 5/01/19. United States 17,324,570 17,692,718 Term Loan C, 8.00%, 5/01/19 United States 23,345,139 23,841,223 41,533,941 Health Care Equipment 4.4% Carestream Health Inc., Second Lien Loan, 9.50%, 12/07/19 United States 20,775,959 17,140,167 Term Loan, 5.00%, 6/07/19 United States 32,272 31,061 17,171,228 Industrial Machinery 3.0% c Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 Australia 15,000,000 11,812,500 Integrated Telecommunication Services 2.5% Global Tel*Link Corp., Second Lien Term Loan, 9.00%, 11/20/20 United States 4,295,856 4,193,830 c Securus Technologies Holdings Inc., Second Lien Term Loan, 9.00%, 4/17/21 United States 5,636,000 5,611,342 9,805,172 Internet Software & Services 2.2% BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States 8,680,392 8,670,218 IT Consulting & Other Services 8.1% Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/29/19 United States 32,828,406 31,950,246 Metal & Glass Containers 1.6% c Mauser U.S. Corp. LLC, Second Lien Initial Term Loan, 8.75%, 7/31/22 United States 6,220,613 6,251,716 Oil & Gas Exploration & Production 13.0% Fieldwood Energy LLC, Loans, 3.875%, 10/01/18 United States 15,437,618 14,926,247 UTEX Industries Inc., First Lien Initial Term Loan, 5.00%, 5/21/21 United States 38,462,640 36,398,465 51,324,712 Oil & Gas Storage & Transportation 1.3% c International Seaways Inc., Initial Term Loan, 5.75%, 8/05/19 United States 5,000,000 4,925,000 Packaged Foods & Meats 2.5% CSM Bakery Supplies LLC, Second Lien Term Loan, 8.76%, 7/03/21 United States 13,060,872 9,926,263 Personal Products 1.3% FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States 5,409,366 5,292,161 Specialty Chemicals 6.4% HII Holding Corp., Second Lien Term Loan, 9.75%, 12/21/20 United States 9,477,092 9,524,478 Oxbow Carbon LLC, Second Lien Initial Term Loan, 8.00%, 1/17/20 United States 15,510,000 15,529,387 25,053,865 Semiannual Report 5 FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Lower Tier Floating Rate Fund (continued) Principal Country Amount* Value a,b Senior Floating Rate Interests (continued) Specialty Stores 20.3% 99 Cents Only Stores, Tranche B-2 Loan, 4.50%, 1/11/19 United States $ 39,178,495 $ 33,889,398 BJ’s Wholesale Club Inc., Second Lien 2013 (Nov) Replacement Loans, 8.50%, 3/26/20 . United States 13,086,570 13,152,003 Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19. United States 35,609,328 33,094,420 80,135,821 Total Senior Floating Rate Interests (Cost $318,730,128) 334,232,671 Other Assets, less Liabilities 15.2% 59,914,019 Net Assets 100.0% $ 394,146,690 *The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b See Note 1(c) regarding senior floating rate interests. c A portion or all of the security purchased on a delayed delivery basis. See Note 1(b). 6 Semiannual Report | The accompanying notes are an integral part of these financial statements. FRANKLIN FLOATING RATE MASTER TRUST Financial Highlights Franklin Middle Tier Floating Rate Fund Six Months Ended Period Ended January 31, 2017 July 31, (unaudited) a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 9.83 $ 10.00 Income from investment operations b : Net investment income. 0.354 0.403 Net realized and unrealized gains (losses) 0.323 (0.174 ) Total from investment operations 0.677 0.229 Less distributions from net investment income (0.357 ) (0.399 ) Net asset value, end of period $ 10.15 $ 9.83 Total return c 7.03 % 2.46 % Ratios to average net assets d Expenses before waiver and payments by affiliates. 0.69 % 0.71 % Expenses net of waiver and payments by affiliates e 0.60 % 0.60 % Net investment income 6.97 % 5.76 % Supplemental data Net assets, end of period (000’s) $ 305,636 $ 348,682 Portfolio turnover rate 19.90 % 42.49 % f a For the period November 6, 2015 (commencement of operations) to July 31, 2016. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund’s shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Total return is not annualized for periods less than one year. d Ratios are annualized for periods less than one year, except for non-recurring expenses, if any. e Benefit of expense reduction rounds to less than 0.01%. f Excludes the value of portfolio securities received from purchase in-kind. See Note 3(f). The accompanying notes are an integral part of these financial statements. | Semiannual Report 7 FRANKLIN FLOATING RATE MASTER TRUST Statement of Investments, January 31, 2017 (unaudited) Franklin Middle Tier Floating Rate Fund Principal Country Amount* Value a,b Senior Floating Rate Interests 83.1% Aerospace & Defense 4.4% Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States $ 5,623,654 $ 5,525,240 c Term B Loans, 4.50%, 4/09/20 United States 7,889,918 7,847,179 13,372,419 Air Freight & Logistics 0.1% XPO Logistics Inc., Refinancing Term Loans, 4.25%, 10/29/21 United States 394,536 398,235 Apparel Retail 0.4% c Ascena Retail Group Inc., Tranche B Term Loan, 5.313%, 8/21/22 United States 1,500,000 1,372,969 Auto Parts & Equipment 0.2% TI Group Automotive Systems LLC, Initial US Term Loan, 3.526%, 6/24/22 United States 614,535 619,145 Commodity Chemicals 9.6% Cyanco Intermediate Corp., Initial Term Loan, 5.50%, 5/01/20 United States 29,279,130 29,352,328 Diversified Chemicals 2.5% The Chemours Co. LLC, Tranche B Term Loan, 3.78%, 5/12/22 United States 2,889,571 2,890,455 OCI Beaumont LLC, Term B-3 Loan, 8.025%, 8/20/19 United States 4,698,221 4,792,185 7,682,640 Electric Utilities 2.5% Alinta Energy Finance Pty. Ltd., Delayed Draw Term Commitments, 6.375%, 8/13/18 Australia 428,445 431,301 Term B Loans, 6.375%, 8/13/19 Australia 6,445,347 6,488,319 EFS Cogen Holdings I LLC (Linden), Term B Advance, 4.50%, 6/28/23 United States 723,579 731,900 7,651,520 Food Retail 0.7% Smart and Final LLC, First Lien Term Loan, 4.276% - 4.498%, 11/15/22 United States 2,000,000 1,995,000 Forest Products 4.7% Appvion Inc., Term Loan, 7.75%, 6/28/19 United States 14,882,251 14,503,988 Health Care Equipment 5.3% Carestream Health Inc., Second Lien Loan, 9.50%, 12/07/19 United States 7,159,382 5,906,491 Term Loan, 5.00%, 6/07/19 United States 10,676,471 10,276,103 16,182,594 Household Products 0.1% Spectrum Brands Inc., Term Loans, 3.313% - 3.509%, 6/23/22 United States 154,997 156,978 Industrial Machinery 9.0% Navistar Inc., Tranche B Term Loans, 6.50%, 8/07/20 United States 13,443,153 13,636,398 Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 Australia 17,774,097 13,997,102 27,633,500 Integrated Telecommunication Services 6.6% Consolidated Communications Inc., Initial Term Loan, 4.00%, 10/05/23 United States 1,022,392 1,031,338 c Global Tel*Link Corp., Term Loan, 5.00%, 5/23/20 United States 13,671,307 13,648,518 c Securus Technologies Holdings Inc., Initial Term Loan, 4.75%, 4/30/20 United States 5,405,663 5,414,674 20,094,530 Internet Software & Services 4.8% BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States 14,692,628 14,675,408 Oil & Gas Equipment & Services 2.1% McDermott Finance LLC, Term Loan, 8.484%, 4/16/19. United States 6,255,045 6,352,780 8 Semiannual Report FRANKLIN FLOATING RATE MASTER TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Middle Tier Floating Rate Fund (continued) Principal Country Amount* Value a,b Senior Floating Rate Interests (continued) Oil & Gas Exploration & Production 9.7% Fieldwood Energy LLC, Loans, 3.875%, 10/01/18 United States $ 18,287,775 $ 17,681,992 c UTEX Industries Inc., First Lien Initial Term Loan, 5.00%, 5/21/21 United States 12,487,245 11,817,092 29,499,084 Personal Products 10.7% FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States 33,502,319 32,776,424 Pharmaceuticals 0.5% RPI Finance Trust, Term A-2 Term Loan, 3.248%, 10/14/20 United States 1,575,462 1,579,728 Semiconductors 0.4% MACOM Technology Solutions Holdings Inc., Initial Term Loan, 4.517%, 5/07/21 United States 1,072,449 1,089,876 Specialty Chemicals 2.8% Oxbow Carbon LLC, Second Lien Initial Term Loan, 8.00%, 1/17/20 United States 8,517,180 8,527,826 Specialty Stores 5.1% 99 Cents Only Stores, Tranche B-2 Loan, 4.50%, 1/11/19 United States 15,751,211 13,624,798 PetSmart Inc., Tranche B-2 Loans, 4.00%, 3/11/22 United States 2,025,487 2,010,453 15,635,251 Technology Hardware, Storage & Peripherals 0.9% Western Digital Corp., Term Loan B-1, 4.526%, 4/29/23 United States 2,747,150 2,783,206 Total Senior Floating Rate Interests (Cost $246,018,994) 253,935,429 Other Assets, less Liabilities 16.9% 51,700,266 Net Assets 100.0% $ 305,635,695 *The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b See Note 1(c) regarding senior floating rate interests. c A portion or all of the security purchased on a delayed delivery basis. See Note 1(b). The accompanying notes are an integral part of these financial statements. | Semiannual Report 9 FRANKLIN FLOATING RATE MASTER TRUST Financial Statements Statements of Assets and Liabilities January 31, 2017 (unaudited) Franklin Franklin Lower Tier Middle Tier Floating Floating Rate Fund Rate Fund Assets: Investments in securities: Cost $ 318,730,128 $ 246,018,994 Value $ 334,232,671 $ 253,935,429 Cash. 75,638,715 61,153,206 Receivables: Investment securities sold 10,408,125 12,165,283 Interest 1,217,788 950,275 Affiliates 62,812 — Other assets 8 6 Total assets 421,560,119 328,204,199 Liabilities: Payables: Investment securities purchased 24,586,679 20,542,346 Management fees 186,358 145,973 Distributions to shareholders 2,627,637 1,829,792 Accrued expenses and other liabilities. 12,755 50,393 Total liabilities 27,413,429 22,568,504 Net assets, at value $ 394,146,690 $ 305,635,695 Net assets consist of: Paid-in capital $ 369,473,509 $ 299,777,475 Undistributed net investment income. — 42,926 Distributions in excess of net investment income (342,851 ) — Net unrealized appreciation (depreciation) 15,502,543 7,916,435 Accumulated net realized gain (loss) 9,513,489 (2,101,141 ) Net assets, at value $ 394,146,690 $ 305,635,695 Shares outstanding. 37,411,830 30,105,432 Net asset value per share $ 10.54 $ 10.15 10 Semiannual Report | The accompanying notes are an integral part of these financial statements. FRANKLIN FLOATING RATE MASTER TRUST FINANCIAL STATEMENTS Statements of Operations for the six months ended January 31, 2017 (unaudited) Franklin Franklin Lower Tier Middle Tier Floating Floating Rate Fund Rate Fund Investment income: Interest. $ 22,777,439 $ 12,658,582 Expenses: Management fees (Note 3a) 1,381,483 1,087,137 Custodian fees (Note 4) 1,846 1,246 Reports to shareholders 2,851 2,836 Registration and filing fees 119 186 Professional fees 108,856 40,618 Trustees’ fees and expenses 7,823 5,842 Amortization of offering costs 18,413 19,085 Other 5,525 4,309 Total expenses 1,526,916 1,161,259 Expense reductions (Note 4) (2,024 ) (1,581 ) Expenses waived/paid by affiliates (Note 3d) (250,738 ) (157,052 ) Net expenses 1,274,154 1,002,626 Net investment income 21,503,285 11,655,956 Realized and unrealized gains (losses): Net realized gain (loss) from investments 11,935,927 118,556 Net change in unrealized appreciation (depreciation) on investments 11,394,591 10,855,197 Net realized and unrealized gain (loss) 23,330,518 10,973,753 Net increase (decrease) in net assets resulting from operations $ 44,833,803 $ 22,629,709 The accompanying notes are an integral part of these financial statements. | Semiannual Report 11 FRANKLIN FLOATING RATE MASTER TRUST FINANCIAL STATEMENTS Statements of Changes in Net Assets Franklin Lower Tier Franklin Middle Tier Floating Rate Fund Floating Rate Fund Six Months Ended Six Months Ended January 31, 2017 Period Ended January 31, 2017 Period Ended (unaudited) July 31, 2016 * (unaudited) July 31, 2016 * Increase (decrease) in net assets: Operations: Net investment income $ 21,503,285 $ 28,938,210 $ 11,655,956 $ 14,484,239 Net realized gain (loss) 11,935,927 (2,418,238 ) 118,556 (2,238,129 ) Net change in unrealized appreciation (depreciation) 11,394,591 4,107,952 10,855,197 (2,938,762 ) Net increase (decrease) in net assets resulting from operations 44,833,803 30,627,924 22,629,709 9,307,348 Distributions to shareholders from net investment income (22,205,796 ) (28,634,343 ) (11,791,680 ) (14,340,632 ) Capital share transactions (Note 2) (64,661,538 ) 434,186,640 (53,884,087 ) 353,715,037 Net increase (decrease) in net assets (42,033,531 ) 436,180,221 (43,046,058 ) 348,681,753 Net assets: Beginning of period. 436,180,221 — 348,681,753 — End of period $ 394,146,690 $ 436,180,221 $ 305,635,695 $ 348,681,753 Undistributed net investment income included in net assets: End of period $ — $ 359,660 $ 42,926 $ 178,650 Distributions in excess of net investment income included in net assets: End of period $ (342,851 ) $ — $ — $ — * For the period November 6, 2015 (commencement of operations) to July 31, 2016. 12 Semiannual Report | The accompanying notes are an integral part of these financial statements. FRANKLIN FLOATING RATE MASTER TRUST Notes to Financial Statements (unaudited) 1. Organization and Significant Accounting Policies Franklin Floating Rate Master Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of three separate funds, two of which are included in this report (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The financial statements of the remaining fund in the Trust are presented separately. The shares are issued in private placements and exempt from registration under the Securities Act of 1933. The following summarizes the Funds’ significant accounting policies. a. Financial Instrument Valuation The Funds’ investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust’s Board of Trustees (the Board), the Funds’ administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds’ valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds’ pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Securities Purchased on a Delayed Delivery Basis Certain or all Funds purchase securities on a delayed delivery basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Funds will generally purchase these securities with the intention of holding the securities, they may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Senior Floating Rate Interests Certain or all Funds invest in senior secured corporate loans that pay interest at rates which are periodically reset by reference to a base lending rate plus a spread. These base lending rates are generally the prime rate offered by a designated U.S. bank or the London InterBank Offered Rate (LIBOR). Senior secured corporate loans often require prepayment of principal from excess cash flows or at the discretion of the borrower. As a result, actual maturity may be substantially less than the stated Semiannual Report 13 FRANKLIN FLOATING RATE MASTER TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 1. Organization and Significant Accounting Policies (continued) c. Senior Floating Rate Interests (continued) maturity. Senior secured corporate loans in which the Funds invest are generally readily marketable, but may be subject to certain restrictions on resale. d. Income Taxes It is each Fund’s policy to qualify as a regulated investment company under the Internal Revenue Code. Each Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required Each Fund may recognize an income tax liability related to its uncertain tax positions under U.S. GAAP when the uncertain tax position has a less than 50% probability that it will be sustained upon examination by the tax authorities based on its technical merits. As of January 31, 2017, each Fund has determined that no tax liability is required in its financial statements related to uncertain tax positions for any open tax years (or expected to be taken in future tax years). e. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Facility fees are recognized as income over the expected term of the loan. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with U.S. GAAP. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each Fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the Fund that incurred the expense. f. Offering Costs Offering costs are amortized on a straight line basis over twelve months. g. Accounting Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. h. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 14 Semiannual Report FRANKLIN FLOATING RATE MASTER TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 2. Shares of Beneficial Interest At January 31, 2017, there were an unlimited number of shares authorized (without par value). Transactions in the Funds’ shares were as follows: Franklin Lower Tier Franklin Middle Tier Floating Rate Fund Floating Rate Fund Shares Amount Shares Amount Six Months ended January 31, 2017 Shares issued in reinvestment of distributions 14,583 150,962 3,734 37,513 Shares redeemed. (6,243,979 ) (64,812,500 ) (5,376,032 ) (53,921,600 ) Net increase (decrease) (6,229,396 ) $ (64,661,538 ) (5,372,298 ) $ (53,884,087 ) Year ended July 31, 2016 a Shares sold in-kind (Note 3f) 43,615,926 $ 434,631,279 36,016,253 $ 358,899,279 Shares issued in reinvestment of distributions 1,076,227 9,864,962 538,477 5,111,878 Shares redeemed. (1,050,927 ) (10,309,601 ) (1,077,000 ) (10,296,120 ) Net increase (decrease) 43,641,226 $ 434,186,640 35,477,730 $ 353,715,037 a For the period November 6, 2015 (commencement of operations) to July 31, 2016. 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers, and/or directors of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Funds pay an investment management fee to Advisers based on the average daily net assets of the Funds as follows: Annualized Fee Rate Net Assets 0.650% Up to and including $500 million 0.550% Over $500 million, up to and including $1 billion 0.500% Over $1 billion, up to and including $1.5 billion 0.450% Over $1.5 billion, up to and including $6.5 billion 0.425% Over $6.5 billion, up to and including $11.5 billion 0.400% Over $11.5 billion, up to and including $16.5 billion 0.390% Over $16.5 billion, up to and including $19 billion 0.380% Over $19 billion, up to and including $21.5 billion 0.370% In excess of $21.5 billion Semiannual Report 15 FRANKLIN FLOATING RATE MASTER TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 3. Transactions with Affiliates (continued) a. Management Fees (continued) For the period ended January 31, 2017, each Fund’s annualized effective investment management fee rate based on average daily net assets was as follows: Franklin Franklin Lower Tier Middle Tier Floating Floating Rate Fund Rate Fund 0.650 % 0.650 % b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Funds. The fee is paid by Advisers based on each of the Fund’s average daily net assets, and is not an additional expense of the Funds. c. Transfer Agent Fees Investor Services, under terms of an agreement, performs shareholder servicing for the Funds and is not paid by the Funds for the services. d. Waiver and Expense Reimbursements Advisers has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Funds so that the expenses (excluding acquired fund fees and expenses) for each Fund do not exceed 0.60%, based on each Fund’s average net assets (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until November 30, 2017. Total expenses waived or paid are not subject to recapture subsequent to each Fund’s fiscal year end. e. Other Affiliated Transactions At January 31, 2017, the shares of the Funds were owned by the following investment companies: Percentage of Outstanding Franklin Lower Tier Floating Rate Fund Shares Shares Franklin Low Duration Total Return Fund 1,893,663 5.1 % Franklin Real Return Fund 287,055 0.8 % Franklin Strategic Income Fund 31,643,119 84.6 % a Franklin Strategic Income VIP Fund 2,590,404 6.9 % Franklin Total Return Fund. 997,589 2.6 % Total 37,411,830 100.0 % Percentage of Outstanding Franklin Middle Tier Floating Rate Fund Shares Shares Franklin Low Duration Total Return Fund 2,389,308 7.9 % Franklin Real Return Fund 107,141 0.4 % Franklin Strategic Income Fund 23,543,827 78.2 % a Franklin Strategic Income VIP Fund 2,175,846 7.2 % Franklin Total Return Fund. 1,889,310 6.3 % Total 30,105,432 100.0 % a Investment activities of this shareholder could have a material impact on the Fund. 16 Semiannual Report FRANKLIN FLOATING RATE MASTER TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) f. Purchase In-Kind During the period ended July 31, 2016, shares of the Funds were sold to affiliated management investment companies through in-kind transfers of securities as follows: Franklin Lower Tier Floating Rate Fund Market Value of Securities Transferred Franklin Low Duration Total Return Fund $ 17,742,918 Franklin Real Return Fund 2,519,518 Franklin Strategic Income Fund 374,291,707 Franklin Strategic Income VIP Fund 30,730,099 Franklin Total Return Fund 9,347,037 Total $ 434,631,279 Franklin Middle Tier Floating Rate Fund Market Value of Securities Transferred Franklin Low Duration Total Return Fund $ 22,984,002 Franklin Real Return Fund 983,344 Franklin Strategic Income Fund 290,085,114 Franklin Strategic Income VIP Fund 26,672,554 Franklin Total Return Fund 18,174,265 Total $ 358,899,279 g. Interfund Transactions Certain or all Funds engaged in purchases and sales of investments with funds or other accounts that have common investment managers (or affiliated investment managers), directors, trustees or officers. Purchases and sales for the period ended January 31, 2017, were as follows: Franklin Franklin Lower Tier Middle Tier Floating Floating Rate Fund Rate Fund Purchases $ 11,925,000 $ 9,487,500 Sales. $ 9,487,500 $ 40,421,726 4. Expense Offset Arrangement The Funds have entered into an arrangement with their custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds’ custodian expenses. During the period ended January 31, 2017, the custodian fees were reduced as noted in the Statements of Operations. 5. Income Taxes For tax purposes, capital losses may be carried over to offset future capital gains, if any. At July 31, 2016, the capital loss carryforwards were as follows: Franklin Franklin Lower Tier Middle Tier Floating Floating Rate Fund Rate Fund Capital loss carryforwards – short-term $ 2,422,438 $ 1,522,127 Semiannual Report 17 FRANKLIN FLOATING RATE MASTER TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 5. Income Taxes (continued) At January 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Lower Tier Middle Tier Floating Floating Rate Fund Rate Fund Cost of investments $ 318,737,754 $ 246,719,837 Unrealized appreciation $ 20,708,864 $ 11,718,897 Unrealized depreciation (5,213,947 ) (4,503,305 ) Net unrealized appreciation (depreciation) $ 15,494,917 $ 7,215,592 Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of offering costs and wash sales. 6. Investment Transactions Purchases and sales of investments (excluding short term securities) for the period ended January 31, 2017, were as follows: Franklin Franklin Lower Tier Middle Tier Floating Floating Rate Fund Rate Fund Purchases $ 59,193,355 $ 59,426,796 Sales $ 179,079,475 $ 144,592,591 7. Credit Risk At January 31, 2017, Franklin Lower Tier Floating Rate Fund and Franklin Middle Tier Floating Rate Fund had 100% and 98.3%, respectively, of their portfolio invested in senior secured floating rate notes rated below investment grade and unrated securities, if any. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. 8. Credit Facility Certain or all Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $2 billion (Global Credit Facility) which matured on February 10, 2017. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Effective February 10, 2017, the Borrowers renewed the Global Credit Facility for a one year term, maturing February 9, 2018, for a total of $2 billion. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.15% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses in the Statements of Operations. During the period ended January 31, 2017, the Funds did not use the Global Credit Facility. 18 Semiannual Report FRANKLIN FLOATING RATE MASTER TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 9. Fair Value Measurements The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At January 31, 2017, all of the Funds’ investments in financial instruments carried at fair value were valued using Level 2 inputs. 10. Investment Company Reporting Modernization In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds’ financial statements and related disclosures. 11. Subsequent Events The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure other than those already disclosed in the financial statements. Semiannual Report 19 Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committeeof Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers.
